PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/036,625
Filing Date: 16 Jul 2018
Appellant(s): Maris Jacob Ensing



__________________
Howard J Klein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
a.	Claims 1-12 and 14-16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimy; Camron et al. US 20110072452 A1 (hereafter Shimy) and in further view of Krasadakis; Georgios et al. US 20170289596 A1 (hereafter Krasadakis) and in further view of Shahraray; Behzad et al.  US 20120304043 A1 (hereafter Shahraray) and in further view of Fan; James et al. US 20120102409 A1 (hereafter Fan). 
b. 	Claims 13, 17 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shimy; Camron et al. US 20110072452 A1 (hereafter Shimy) and in further view of Krasadakis; Georgios et al. US 20170289596 A1 (hereafter Krasadakis) and in further view of Shahraray; Behzad et al.  US 20120304043 A1 (hereafter Shahraray) and in further view of Fan; James et al. US 20120102409 A1 (hereafter Fan) and in further view of Tischer; Steven N. et al.  US 20070271580 A1 (hereafter Tischer).

 (3) 	Response to Argument(s)
a. Legal Argument	
The Appellant argues that, with respect to the obviousness rejection of claims 1, 14, and 23, “..none of the cited references Shimy, Krasadakis, Shahraray, or Fan teaches, suggests, or motivates a processor that "select[s] media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit within the time-allocation constraint requirement to spend at the location," This limitation, hereinafter referred to as "LIMITATION I," is common to all the claims on appeal, either explicitly (in the independent claims), or implicitly (in the dependent claims).”1 In particular, Appellant first argues that: 
“…The Office misconstrues the teachings of Shimy. The Office contends that Shimy, at ¶¶ [0088]-[0097], teaches that "current audience information identifies a time allocation requirement based on tracked movement patterns comprising the time the viewer spends at a particular location in order to preload content based on the viewer's movement from one exhibit device to another." 08-05-2021 OA, pp. 4-5. However, merely identifying a time allocation requirement based on tracked movement patterns is not the same as selecting media content that guides an audience member to another exhibit within a time allocation constraint requirement…Krasadakis fails to remedy the deficiencies in the teachings of Shimy. Admitting that Shimy fails to mention the terms "exhibit" or "time allocation constraint requirement"… Shahraray fails to remedy the deficiencies in the teachings of Shimy and Krasadakis. The Office admits that Shimy and Krasadakis fail to disclose "select[ing] media content that guides an audience member to another exhibit." 08-05-2021 OA, p. 6… Fan fails to remedy the deficiencies in Shimy, Krasadakis, and Shahraray. Apparently, and implicitly, admitting that none of the other cited references teaches or suggests the use of a "time allocation constraint requirement" (at least in the context of the claimed invention), the Office cites Fan as disclosing this limitation "in an analogous art."… The combination of Shimy, Krasadakis, Shahraray, and Fan posited by the Office would not have yielded Applicant's claimed invention.”2
“…The Office Fails to Provide Adequate Factual Support for the Rejection...The Office does not appear to articulate any of rationales (A) through (F) listed above, and it appears that none of those rationales is applicable to the claims at issue, based on the cited prior art references. The Office appears to rely on the last-named rationale (G). Specifically, the Office merely states the conclusion that "it would have been obvious" to combine Shimy with various features selected from the secondary references, without pointing out or explaining what specific teachings, suggestions, or motivations, in the cited prior art references themselves, would have led a PHOSIT A to combine the references, as posited by the Office, to arrive at the claimed invention.”3
	b. Legal Standard
	In response to Appellants’ argument referenced above in Appellant’s Appeal Brief Section 7.A.1.a. to 7.A.1.e., on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.4 Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420 (disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle). Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.5 Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Equally important is that in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
c. The Obviousness Rejection of Claims 1, 14, and 23 was not in Clear Error, Because the Examiner Did Establish Prima Facie Obviousness of the Invention

Appellant’s Brief first argues that the Office misconstrues the teachings of Shimy.6 In response to Appellant’s argument, the Examiner respectfully disagrees. The Examiner was establishing the factual inquiries under Graham v. John Deere as discussed in MPEP § 2141 and determining the scope and contents of the prior art of Shimy and provided findings of fact relating to Shimy’s disclosure as applicable to the recited claim limitation above, and then ascertained the differences between the prior art and the claims at issue.7 The factual inquiries under Graham v. Deere relating to Shimy further establish how the additional teachings of the prior art would dovetail to render the Appellant’s claims obvious. 
For example, with respect to “wherein the current audience information identifies a time allocation requirement to spend at a location for at least one of the audience identifiers; (d) select media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit within the time-allocation constraint requirement to spend at the location”, the Office Action relied on the teachings of Shimy disclosing current audience information identifies a time allocation requirement based on tracked movement patterns comprising the time the viewer spends at a particular location in order to preload content based on the viewer’s movement from one exhibit device to another (e.g., As such, when the user is detected to leave the device's detection region at roughly a 45 degree angle, the device may provide information to the other media device that the user may arrive within the other media device's detection region within a short time.)8 Shimy teaches that based on the viewers that are detected in proximity to a television, the invention uses viewer profiles in order to determine the information that is displayed on the television. For example, Shimy’s invention discloses para 124-125 - if multiple users are active at a device include options to provide the content associated on a particular device (e.g., the user's mobile device), and/or any other suitable device. 
Furthermore, with respect to the term “exhibit” recited, for example, in Appellant’s claim 1, the broadest reasonable interpretation when used as a noun includes the dictionary definition of the noun “exhibit” comprising “1. Something exhibited…2. An act of instance of exhibiting.” Therefore, the Office Action also established that whereas Shimy does not use the terms “exhibit” or “time-allocation constraint requirement” recited in Appellant’s claims, Shimy does teach that in the context of tracking the viewers movements in relation to a particular location with respect to a plurality of exhibit devices (i.e., media devices), the media devices are exhibiting content and are thus exhibits. Stated differently, the media devices exhibiting content are presenting an exhibit. As such, whereas Shimy does not use the term “exhibit” (i.e., in haec verba) the media devices in Shimy are exhibiting content based on the broadest reasonable interpretation. Therefore, Shimy does teach that a user may navigate between exhibit devices wherein Shimy also teaches a “time-allocation constraint requirement” relating to tracking viewer movement in relation to a plurality of media devices exhibiting content and how long the viewer typically spends at a particular location of a media device. For example, with respect to the broadest reasonable interpretation of the term “constraint”, the dictionary definition includes “n. 1. Limitation or restriction.” As such, Shimy teaches tracking the amount of time that a viewer typically spends at a media device exhibiting content and teaches:
“…the media devices may determine that a user is moving between multiple media devices within relatively short time intervals. This may happen when a user is in the process of cleaning their home and the user must traverse several rooms continuous over a short time period (e.g., the user stays within the detection region of a media device for ten minutes or less). This is in contrast to maintaining a relatively stationary position on a couch in a living room for a relatively prolonged period (e.g., the user stays within the detection region of a media device for thirty minutes or more). When a user is determined to be relatively active by one or more media device, the media devices may synchronize, for example, media content and/or user profiles across the multiple media devices so that the user may maintain relatively uninterrupted access to content as the user moves between devices….”9 
	Whereas Shimy does not use the term “guide” with respect to “guides an audience member…”, Shimy does synchronize media content and/or user profiles so that the user may maintain relatively uninterrupted access to content as the user moves between devices. In other instances, Shimy teaches:
With the information that the tracked user may be heading toward the other media device, the other media device may preemptively turn on the other media device and/or preload the tracked user's profile in anticipation of the user's arrival. This may minimize, for example, startup, load, and/or login times that the user may experience upon entering the other media device's detection region.10
However, Shimy must not be viewed in isolation as the Appellant’s limitations were rejected on obviousness grounds in combination with Krasadakis, Shahraray, and Fan. Whereas Shimy does not use the terms “select media content that guides and audience member…to another exhibit” when disclosing tracking a user’s movement in order to turn on a second media device, the broadest reasonable interpretation of the term guide includes the dictionary definition of “v. to act as a guide to: direct in a way or course…to direct, supervise, or influence usually to a particular end.” Therefore, when considering the additional teachings of Krasadakis, Shahraray, and Fan as will be discussed below, based on the teachings of Shimy in paragraphs 0088-0097, a person or ordinary skill in the art would reasonably infer that when a first media device preemptively turns on a second media device and/or preload the tracked user's profile in anticipation of the user's arrival, then the user’s attention is directed (i.e., guided) to the second media device to continue viewing content exhibited by the second device.   
	In a further argument, Appellant argues that Krasadakis fails to remedy the deficiencies in the teachings of Shimy.11 In particular, Appellant argues that:
The Krasadakis timeframe is calculated based on a determined direction or speed of movement of the user (see Krasadakis, ¶  [0101]), and is used to select content for presentation before the timeframe has expired. Krasadakis, ¶¶ [0101] and [0118]. However, playing media content to a user to fit within a timeframe that the user spends walking past the display is not the same as selecting media content to guide an audience member to another exhibit within a time allocation constraint requirement, as is recited by LIMITATION 1.12
	With respect to the time restraint limitation, Appellant’s claim 1 recites, inter alia, “…select media content that guides an audience member corresponding with the at least one of the audience identifiers to another exhibit within the time-allocation constraint requirement to spend at the location.” As discussed above, Shimy tracks the amount of time a viewer spends when moving between media devices exhibiting content and will synchronize content presented/displayed/exhibited between different media devices during the user’s movement based on the tracked information comprising a time limitation. Similarly, Krasadakis teachings relating to tracking the amount of time a viewer spends near a media device when moving between media devices exhibiting content and synchronizing presented content between different media devices during the user’s movement. Stated differently, Krasadakis selects content based on the amount of time that the user is calculated to spend within viewing distance of a media device when the user is transitioning between media devices. More importantly, teachings of Krasadakis in Fig. 3A-3B disclosing “diagrams of a person being presented with content on separate display devices at different locations in a public area” and Fig. 4 disclosing a “diagram depicting multiple displays outputting content to a group of viewers” and support the inferences drawn in Shimy that the media devices are “exhibits” based on the broadest reasonable interpretation of the term “exhibit.” Therefore, Appellant’s arguments regarding the teachings of Krasadakis are not persuasive. 
	In a further argument, Appellant argues that Shahraray fails to remedy the deficiencies in the teachings Krasadakis.13 Appellant argues: 
Shahraray actually teaches away from an embodiment that suggests that a user move to another exhibit within a time allocation constraint requirement, as is recited in LIMITATION 1. Shahraray selects media to play to a user based upon the destination that the user is currently heading towards. (See Shahraray, ¶ [0028].) Shahraray tracks the location and movement of a user to determine the user's destination. (See Shahraray, ¶ [0030].) Shahraray's intended purpose in tracking the location and movement of a user is to select media to play to a user based upon the destination that the user is currently heading towards. (See Shahraray, ¶ [0028].) Shahraray can then select media that is relevant to the user's destination, such as displaying advertising or providing information about a traffic accident on the user's anticipated travel path. (See Shahraray, ¶ [0030].)

The Examiner respectfully disagrees. The Appellant’s arguments appear to not appreciate the significant teaching value of how specific content is selected to guide a user to different exhibits. Whereas Shimy and Krasadakis do not disclose select media content that guides an audience member to another exhibit as claimed. Based on the teachings of Shahraray, a person of ordinary skill in the art would have appreciated the obvious benefit of selecting content that will help guide a person to different locations of different exhibit such as providing directions of how to get to the next exhibit. For example, Shahraray teaches presenting tailored content at a particular location of where a viewer is detected in relation to an exhibit and wherein the viewer’s profile is obtained from a remote device (i.e., content provider device storing media content and user profiles) and wherein the media content is modified to fit the estimated time-allocation requirement to spend at an exhibit location (see Shahraray para 27-34 – media content is provided for an automated site-seeing tour and displayed based on viewer location and wherein the guide-tour provides the viewer with directions to the next exhibit on an expected travel path) (see Shahraray Fig. 3B content provider device storing media content and user profiles). See the teachings of Shahraray Fig. 3B and para 38 and Krasadakis 3C para 73-75 disclosing identifying the location of a viewer using positioning information or detection information which are analogous art). 
As discussed supra, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.14 Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.15 All things considered, Appellant’s argument that Shahraray teach away from the claimed limitation are not persuasive because Shahraray’s teachings are relevant, in view of KSR, to selecting media content that guides an audience member to another exhibit as claimed. Similarly, Krasadakis teachings relating to tracking the amount of time a viewer spends near a media device when moving between media devices exhibiting content and synchronizing presented content between different media devices during the user’s movement. Stated differently, Krasadakis selects content based on the amount of time that the user is calculated to spend within viewing distance of a media device when the user is transitioning between media devices.
In a further argument, Appellant argues that Fan fails to remedy the deficiencies in Shimy, Krasadakis, and Shahraray.16 Appellant argues:
Appellant respectfully asserts that Fan instead discloses that a presentation management component may customize information presented to user equipment, such as sending an optimized tour itinerary to a user's mobile phone, based on the amount of time the user desires to spend taking part in the information presentation. (See, e.g., Fan, ¶¶ [0011], [0108], and [0128].) While Fan may also create an optimized tour itinerary for the user, Fan, as understood by the Appellant, fails to teach, suggest, or motivate selecting media content that guides a user at one exhibit to visit another exhibit within a time-allocation constraint requirement, as is recited in LIMITATION 1. In other words, the action defined by LIMITATION 1, which is the selection of media content that guides an audience member to another exhibit within the time-allocation constraint requirement, is neither disclosed nor suggested by Fan.17

The Examiner cited the teachings of Fan for their significant teaching value relating to how the prior art has utilized a “time allocation constraint requirement.” Wherein the prior art to Shimy, Krasadakis, and Shahraray disclose how a “time allocation constraint requirement” is automatically determined based on tracked user movements, the prior art teachings of Fan further teach how a “time allocation constraint requirement” is manually selected by a participant moving between exhibits. For example, Fan  teaches the user can specify time constraints (e.g., the amount of time the user desires to spend taking part in the information presentation relating to an exhibit at a particular venue such as a facility)(Fan para 0128-129 time constraints and tour itinerary guides the user to different exhibits at a particular venue). The teachings of Fan are relevant, in view of KSR, to guiding an audience member to different exhibits exhibit as claimed.
In a further argument, Appellant argues that the combination of Shimy, Krasadakis, Shahraray, and Fan posited by the Office would not have yielded Applicant's claimed invention.18 In particular, Appellant argues:
The Office's conclusion of obviousness depends, however, on a construction and interpretation of the references that is erroneous, for the reasons given above. In other words, the proffered combination of references, properly understood and construed, as explained above, would not have yielded the Appellant's claimed invention. Therefore, it could not have been obvious to a PHOSITA to combine the references as suggested in the Office Action if the claimed invention was the desired result.19
The examiner respectfully disagrees. All the prior art references teach elements relevant to how the prior art establishes the amount of time that a user spends in the vicinity of an exhibit including media devices exhibiting content. The prior art discloses how inventors have utilized the amount of time that user spends in the vicinity of an exhibit, including media devices exhibiting content, in order to tailor content for guiding the user between exhibits, content displayed at exhibits, and/or synchronizing tailored content between exhibits. As such, the Examiner has provided findings of fact for how the teachings of the prior art dovetail to render the claim limitations obvious based on the Supreme Court’s analysis of a rejection on obviousness grounds as discussed above (i.e., the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation20 and wherein common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.21). 
In a further argument, Appellant argues that the Office fails to provide adequate factual support for the rejection.22 Appellant argues that “[T]he Office does not appear to articulate any of rationales (A) through (F) listed above, and it appears that none of those rationales is applicable to the claims at issue, based on the cited prior art references. The Office appears to rely on the last-named rationale (G).”
The Examiner respectfully disagrees. With respect to rationales (A) through (F) listed above, MPEP § 2141, 2143 and  clearly states that said rationales are exemplary are not intended to be an all-inclusive list. More importantly, MPEP § 2143 states that “…courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.”
The examiner respectfully disagrees. In Final Office Action, pg. 6, dated 8/5/2021, the Examiner referenced prior art made of record but not relied upon is referenced to support the claim interpretation supra with respect to an “exhibit” as understood in the analogous art. See Gilley; Donald L. et al. US 4769697 A, teaches an invention for detecting viewers in proximity to a display device and states it is possible to determine automatically at any relevant time the number of people that stand still at a display window or at any other exhibit. As such, display windows and exhibits are known to be disclosed in combination for detecting viewers. See also Waters; John Deryk et al. US 7024180 B2). The prior art cited and relied upon in the Office Actions, and the prior art referenced but not relied upon, each identify the benefit of determining the people that stand at a display window or any other exhibit. A person ordinary skill would have seen the obvious benefit of utilizing data relating to the amount of time people spend in the vicinity of a display window or any other exhibit and be above to modify the teachings like pieces of a puzzle as the pieces relate to presenting tailored content. To reiterate the point made above, all the prior art references teach elements relevant to how the prior art establishes the amount of time that a user spends in the vicinity of an exhibit and/or between exhibits wherein the exhibits include media devices with display windows exhibiting content or any other exhibit. The prior art discloses how inventors have utilized the amount of time that user spends in the vicinity of an exhibit and/or between exhibits, including media devices exhibiting content, in order to tailor content for guiding the user between exhibits, content displayed at exhibits, and/or synchronizing tailored content between exhibits. As such, the Examiner has provided findings of fact for how the teachings of the prior art dovetail to render the claim limitations obvious based on the Supreme Court’s analysis of a rejection on obviousness grounds as discussed above (i.e., the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation23 and wherein common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.24). 

 d. The Rejection of Claims 13, 17, and 27 under 35 U.S.C. 103 is not in Clear Error

Appellant argues that “[d]ependent claims 13, 17, and 27 are respectfully submitted to be patentable for at least the same reasons as given above for their respective independent claims. Appellant respectfully submits that additional grounds exist for the reversal of the rejection of these dependent claims.”25 In particular, Appellant argues that “Tischer, however, teaches only that an average age or age distribution of the audience maybe determined from image processing or voice processing. This is in contrast to the claimed invention, which requires "current audience information associated with each of the one or more audience identifiers" generated by an analysis of the image of the audience area, "wherein the current audience information further identifies an age for each of the one or more audience identifiers," and wherein the media content to present is selected based on a calculated average age of the one or more audience identifiers.” The Examiner respectfully disagrees. 
Tischer paragraph 0067 is obviously a continuation of paragraph 0066 wherein paragraph 0067 discloses how age also may be used to control content and wherein paragraph 0066 teaches that one demographic category can be the number of people in the audience that can be detected using image recognition. A person of ordinary skill in the art would have reasonably inferred that the audience identifiers is established when image recognition sensors or other sensors identify the audience to establish the age of each audience member. Wherein Appellant appears to argue that Tischer does not render obvious utilizing the age of each of the one or more audience members, the Appellant’s arguments to not appear to appreciate the significant teaching value of Tischer disclosing 1) the number of people in the audience can be detected and 2) content may be controlled based on the average age. The dictionary definition of “average” as would be understood by a person or ordinary skill includes a number which is calculated by dividing the sum of the values in the set by their number. Therefore, based on the teachings of Tischer, a person of ordinary skill in the art would have reasonably inferred that first identifying the number of people in the audience and finding the average age for the audience includes a scenario where the age of each and every person in the audience is utilized to establish the average.
Appellant further argue the obviousness rejection of claim 17 and states “Tischer, however, still fails to teach or suggest periodically obtaining audience information (as defined in claim 14) "associated with each audience member" for which a facial image is obtained, and then adding that individualized audience information to the current audience information.”26 The Examiner respectfully disagrees. First, wherein the Appellant argues the teachings of Tischer, the rejection of claim 17 is based on findings of fact of a combination of references including Fan and Krasadakis. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the rejection of claim 17, Fan teaches the users in a group can specify programs or exhibits of interest to the group of users corresponding to users’ preferences, selections, or requests (Fan para 0131-133 retrieving audience information for a group employing sensors for detection). Additionally whereas Krasadakis teaches updating viewer information and adjusting the content displayed based on the new viewer identified (i.e., para 79 – is understood as adding content tailored for the new viewer in addition to the viewers previously present before the new viewer joined). As taught in the prior art, viewer information comprises the amount of time that an audience member is in the proximity of a display window or other exhibit. Whereas Appellant’s claim 17 does not explicitly define the term “periodically”, the fact that the prior art of record updates the audience information upon detecting a new viewer, the updating period comprises when a new viewer is detected corresponds to updating the information periodically. More importantly, whereas Krasadakis does not utilize the terms pre-defined intervals of time, Tischer further teaches [0060] FIG. 5 illustrates other embodiments of the present invention, wherein sensing attributes, determining demographics, and controlling the content presentation device (Blocks 210, 220 and 230, respectively) are repeatedly performed at periodic or non-periodic time intervals that are determined by expiration of a timer at Block 510. Thus, even when acceptable confidence as to the demographics is obtained, the demographics may be rechecked to update the demographics. [0061] In embodiments of FIG. 5, the demographics are updated periodically, at fixed and/or variable time intervals. In contrast, in embodiments of FIG. 6, the operations of Blocks 210, 220 and 230 are repeated upon detecting addition or loss of at least one of the unknown audience members at Block 610. Thus, for example, image sensors may detect the addition or loss of at least one of the unknown audience members, and the operations of Blocks 210-230 are performed again to update the demographics. Therefore, wherein the combination of prior art renders obvious that controlling the displayed content takes into consideration the number of audience members (e.g., the addition or loss of at least one audience member), a person of ordinary skill in the art that if Tischer teaches varying the content based on audience information wherein the content can be varied to avoid repetition or provide repetition,27 then by providing repetition the time allocation constraint requirement is increased based on the number of audience members which would require taking into consideration an addition of each time exposure element (time allocation constraint requirement wherein an audience member will spend more time at an exhibit when other audience members arrived at the same exhibit and the previously started the media content exhibited at the display. 
Appellant further argue the obviousness rejection of claim 27 and states “It is respectfully submitted that the construction of Tischer given by the Office to Tischer is based on mere conjecture and speculation regarding the potential capabilities of Tischer's disclosure, without pointing to any specific teachings, suggestions, or aspects of the disclosure that would have suggested to a PHOSITA the incorporation of any such teachings, suggestions or aspects of Tischer into the combination of Shimy, Krasadakis, Shahraray, and Fan posited by the Office, at least without the hindsight use of Appellant's own disclosure. Moreover, even if Tischer (for the sake of argument only) may have identified the problem of presenting different groups of viewers different content, as the Office contends, Tischer offers no solution to that problem that incorporates or uses the specific solution recited in claim 27, i.e., "select[ing] an audio language used by a greatest number of audience members of the retrieved audience information and select[ing] a closed caption track language used by a second greatest number of audience members of the retrieved audience information." Therefore, Tischer fails to remedy the deficiencies of the other cited references, and thus the combination of references posited by the Office would not have yielded the claimed invention. Therefore, the posited combination cannot factually support the conclusion of obviousness for claim 27.”28 The Examiner respectfully disagrees. First, wherein the Appellant argues the teachings of Tischer, the rejection of claim 27 is based on findings of fact of a combination of references including Fan and Krasadakis. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 27 was further rejected on obviousness grounds wherein Shimy further teaches content displayed to users is based on age requirements (para 130, 165). Shimy teaches user profile/preferences capture the content preferred by a user and corresponds to most interest for a user based on a voting mechanism (para 120 corresponds to exhibits that most interest the greatest number of audience members). See also Fan para 119-120, 127, 139, 190, 193, 198, 205, 216, 251 disclosing language preference. A person of ordinary skill in the art would have understood that that inventions of Shimy, Krasadakis, Shahraray and Fan pertain to tailoring video and audio content to viewers detected in proximity to a television device. Furthermore, in an analogous art, Tischer para 46 – presenting audio/video content based on detected viewers; para 11 – controlling a content presentation device based on demographics that are determined may be provided according to various embodiments of the present invention, for example, a language of the content; para 57 number of audience members who are present, to provide rudimentary demographics. Content may be controlled based on these rudimentary demographics. [0066] One demographic category can be the number of people in an audience that can be detected by image recognition sensors, proximity sensors, motion sensors and/or voice sensors. The content may be controlled, for example, by increasing the volume level in proportion to the number of people in the audience. Gender characteristics may also be used to control content. For example, content may be controlled based on whether the audience is predominantly male, predominantly female, or mixed. [0067] Age also may be used to control the content. Image processing and/or voice processing may be used to determine an average age and/or an age distribution. Content may be controlled based on the average age and/or the age distribution. Special rules also may be applied, for example, when children are detected in the audience, or when seniors are detected in the audience. [0068] Nationality may be determined by, for example, image processing and/or voice processing. Language and/or subtitles may be controlled in response to nationality (subtitles are understood to typically comprise closed caption in  a particular language. The content type (genre) also may be controlled. An activity level may be determined by, for example, image processing to detect motion and/or by using separate motion sensors. Activity level also may be determined by detecting the number of simultaneous conversations that are taking place. Content may be controlled based on activity level by, for example, increasing the brightness of the video and/or the volume of the audio to attract more of the audience members. More complex/subtle control of content may also be provided based on activity level. As such, Tischer provides a number of identifiable variations for presentation parameters for video content such that a selection of a primary parameter and a secondary parameter would be one of design choice based on the mere combination of parameters. More importantly, the examiner took Official Notice that select a closed caption track language and select and to select an audio language is well known in the art [see Gilson; Ross et al. US 20130219417 A1 para 46; 54; 69; Elliott; Isaac et al. US 20130312018 A1 para 103]. All things considered, the applicant’s arguments are not persuasive. 

e. The Rejections Should be Affirmed
For the above reasons, Examiner respectfully submits that the Examiner did not err in rejecting claims 1-3 and 5-14, and earnestly requests that this Honorable Board affirm the Examiner’s rejections. 

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
       /NATHAN J FLYNN/       Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                                                                                                                                                                                                               /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appeal Brief at pg. 5 Section 7.A.
        2 Appeal Brief at pg. 6-11 Section 7.A.1.
        3 Appeal Brief at pg. 12-13 Section 7.A.2.
        4 Id. at 419.
        5 See id. at 420.
        6 Appeal Brief at pg. 6 Section 7.A.1.a.
        7 MPEP § 2141 discussing the basic factual inquiries of Graham v. John Deere Co. 
        8 Shimy ¶ 88-97.
        9 Shimy ¶ 0094.
        10 Shimy ¶ 0089.
        11 Appeal Brief at pg. 6 Section 7.A.1.b.
        12 Appeal Brief at pg. 6 Section 7.A.1.b.
        13 Appeal Brief at pg. 6 Section 7.A.1.c.
        14 Id. at 419.
        15 See id. at 420.
        16 Appeal Brief at pg. 6 Section 7.A.1.d.
        17 See id.
        18 Appeal Brief at pg. 6 Section 7.A.1.e.
        19 See id. at pg. 10 ¶ 1.
        20 Id. at 419.
        21 See id. at 420.
        22 Appeal Brief at pg. 6 Section 7.A.2.
        23 Id. at 419.
        24 See id. at 420.
        25 Appeal Brief at pg. 14 Section 7.B.
        26 Appeal Brief at pg. 15 Section 7.B.
        27 Tischer ¶ 0071.
        28 Appeal Brief at pg. 16 Section 7.B.